DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
If a prior art structure is identical or substantially identical to a claimed structure, then the prior art structure is presumed to have the same properties as the claimed structure.
	For example, if a claim requires 
“structure X with property Y” 
and the prior art teaches 
“structure X” 
then the prior art structure X is presumed to have the same property Y as the claimed structure X because they are identical or substantially identical structures.
Response to Arguments
	Applicant's arguments have been fully considered.
35 USC 103
	Applicant argues that the claimed polymer has an upper melting temperature within a range of 20-100 C which is not taught by Mather because Mather teaches a polymer that has two melting ranges. The ranges are 45-50C and 110-130C and the latter range is outside of the claimed range.
	Examiner finds this persuasive and the rejection is withdrawn, however, a new rejection is made in view of Cuypers.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 13-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 20160031159 A1) and further in view of Cuypers (US 20180001547 A1).
	In reference to claim 13, Church discloses a method of producing an article, comprising the steps of: 
I) applying a filament of an at least partly molten construction material to a carrier, such that a layer of the construction material is obtained, corresponding to a first selected cross section of the article ( “Fused Filament Fabrication… involves extruding plastic filaments using a nozzle which is heated to melt” [P0003);

III) repeating step II) until the article is formed (“Fused Filament Fabrication” [P0003)
where at least steps II) and III) are conducted within a chamber and the construction material includes a fusible polymer (“To stop this [thermal warping of printed parts] some have heated the entire build chamber” [P0037]. Thus, Church teaches that heating the chamber is known to be optional.);
	Church discloses that the filament is a polymer but does not disclose the particular composition of the polymer.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, polymers for 3d printing (P0035), Cuypers discloses a filament for 3d printing (P0035) wherein the filament “contains a thermoplastic polymer having a melting point below or equal to 100° C” (P0036) such as a polycaprolactone (P0046). 
Cuypers specifically indicates that using such polymers provides a benefit. For example, Cuypers explains that additional shaping of the article produced by 3d printing is enabled by using polymers with such low melting temperatures because they allow the element to be more readily molded after being printed (P0048).

The combination would be achievable by integrating Cuypers’ polymer in to the Church method. A person having ordinary skill in the art would have been specifically motivated to integrate Cuypers’ polymer in to the Church method because Church is a rapid prototyping method that uses a polymer and Cuypers suggests that their polymer is suitable for use in rapid prototyping applications and provides the aforementioned benefit of improving post print processability.
The cited prior art does not specifically disclose that the structure has the property that the melting point is measured via DSC after a first pass and a viscosity. However, the cited prior art teaches an identical or substantially identical structure as claimed. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. Therefore, the property is presumed to be inherent to the cited prior art.
	In reference to claims 14-15 the combination discloses the method as in claim 13.
Church further discloses wherein the interior of the chamber is cooled at least at times and wherein the interior of the chamber is not heated at least at times (“method 
	In reference to claims 16-17, and 19 the combination discloses the method as in claim 13.
Cuypers further discloses polymer maybe a polyurethane (“thermoplastic polyurethane” [P0047]) or combination thereof (“a blend of thermoplastic polyurethane and ε-polycaprolactone” [P0047])
The cited prior art does not specifically disclose that the structure has the property that the viscosity, obtainability, hardness, or storage modulus. However, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art. 	
	In reference to claims 20 the combination discloses the method as in claim 13.
Church further discloses wherein the article formed is subjected to an aftertreatment selected from the group consisting of mechanical smoothing of the surface, controlled local heating, heating of the entire article, controlled local cooling, cooling of the entire article, contacting of the article with steam, contacting of the article with the vapor of an organic solvent, irradiating the article with electromagnetic radiation, immersing the article into a liquid bath, and a combination of at least two of these. (“To stop this [thermal warping of printed parts] some have heated the entire build chamber” [P0037]. Removing the device from the chamber or turning off the device would result in the claimed process).
In reference to claims 21 the combination discloses the method as in claim 13.
Church further discloses wherein the article is formed on a substrate and, on conclusion of the method, remains bonded to the substrate (Church teaches the same steps, e.g., “Fused Filament Fabrication… involves extruding plastic filaments using a nozzle which is heated to melt” [P0003] and must result in the same outcome.).
Claim 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 20160031159 A1) in view of Cuypers (US 20180001547 A1) and further in view of Bender (US 20150182811 A1).
	In reference to claims 18 and 25 the combination discloses the method as in claim 17.
Cuypers further discloses wherein the fusible polymer is a polyurethane (“thermoplastic polyurethane” [P0047]).

	A polyurethane is a polymer comprising urethane linkages (-NH-(C=O)-O-). Such materials may be generally be obtained by reacting polyisocyanates and polyol as shown below:

    PNG
    media_image1.png
    277
    805
    media_image1.png
    Greyscale

upper: polyisocyanate (MDI, left) + polyol (ethylene glycol, right) reactants
lower: a polyurethane product
	

Cuypers is silent regarding the specific composition of the polyurethane. A person having ordinary skill in the art wanting to apply Cuypers teaching that the polymer is thermoplastic polyurethane would need to learn which thermoplastic polyurethanes are suitable for 3d printing.
They would discover that Bender teaches 3d printing with thermoplastic polyurethane and explains that such thermoplastic polyurethanes are obtainable from a polyesterpolyol (P0077). Bender is in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, fused deposition modeling-based additive manufacturing process (see Title, Claim 4).
Bender describes the polyesterpolyol as being formed from adipic acid and 1,4-butanediol (P0077 and P0075), which is the same as the polyesterpolyol described in the instant specification (See P0049 of PGPUB: “adipic acid+butane-1,4-diol”).
The combination would be achievable by using the specific thermoplastic polyurethane of Bender as the generic thermoplastic polyurethane suggested by Cuypers.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the polyurethane was obtainable by the polyesterpolyol as claimed.
A person having ordinary skill in the art would have been specifically motivated to modify the method by using the specific thermoplastic polyurethane of Bender as the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180282471 A1 teaches polyurethane compositions for solid freeform fabrication
US 20180291141 A1 teaches “thermoplastic polyurethane elastomer with a low shrinkage and a good heat resistance, a preparation process, use and product thereof, which are applicable to 3D printing.”
US 20190184628 A1 teaches “additive manufacturing method for forming elastomeric parts (e.g., polyurethane)”
US 20200299530 A1 teaches “solid freeform fabrication of oral care or medical devices, components and applications, in which the composition includes a thermoplastic polyurethane which is particularly suited for such processing”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/N.R.K./           Examiner, Art Unit 1744                   

/MARC C HOWELL/           Primary Examiner, Art Unit 1774